     Case 2:20-cv-03638-DMG-SK Document 23 Filed 09/30/20 Page 1 of 1 Page ID #:75




1
2
3
4
5
6                         UNITED STATES DISTRICT COURT

7                      CENTRAL DISTRICT OF CALIFORNIA
8
9
10     CHRISTIAN MOSQUERA,                    )   Case No.: CV 20-3638-DMG (SKx)
      individually and on behalf of all       )
11                                                ORDER TO DISMISS WITH
      others similarly situated,              )   PREJUDICE AS TO PLAINTIFF
12    Plaintiff,                              )   AND WITHOUT PREJUDICE AS
      vs.                                     )   TO CLASS CLAIMS [22]
13
      COMMAND INTERNATIONAL                   )
14    SECURITY, INC., NAFEES                  )
15    MEMON, and DOES 1 through               )
      10, inclusive,                          )
16    Defendants.                             )
17                                            )
                                              )
18                                            )
19
20         IT IS HEREBY ORDERED that pursuant to the Stipulation of the Parties,
21   the above-captioned action is dismissed in its entirety with prejudice as to the
22   named Plaintiff, and without prejudice as to the Putative Class alleged in the
23   complaint, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii). The parties
24   shall bear their own costs and attorneys’ fees.
25
26   DATED: September 30, 2020              ________________________________
27                                          DOLLY M. GEE
                                            UNITED STATES DISTRICT JUDGE
28
